                            U.S. DISTRICT COURT
USDC IN/ND case 2:17-cv-00229-JVB-JEM
                      NORTHERN DISTRICTdocument 84 filed 11/02/20 page 1 of 2
                                           OF INDIANA
                         USDC NORTHERN INDIANA (HAMMOND)


GABRIELA ERICA VASQUEZ       )
Guardian of THERESA PARAMO,  )
                             )
     Plaintiff,              )
                             )
v.                           )
                             )                       Cause No.: 2:17-cv-00229-JVB-JEM
CITY OF EAST CHICAGO, CITY   )
OF HAMMOND, ERIC GODOY,      )
JAMES SOLORIO, JOSEPH MUNOZ, )
JAMES ONOHAN, AND MICHAEL    )
SCHMIDT,                     )
                             )
     Defendants.             )

            MOTION TO CLARIFY AND AMEND NOVEMBER 2, 2020 ORDER

   The Plaintiff, Gabriela Erica Vasquez, by her counsel, herewith moves the Court to clarify its
Order of November 2, 2020 wherein it granted the parties’ joint motion to extend deadline for filing
stipulated dismissal papers and in support thereof states as follows:

   1. On October 30, 2020 the parties, by and through their counsels, filed a joint motion to extend
      the deadline for filing dismissal papers. [82] This Court granted the motion on November 2,
      2020. [83(No document attached)].
   2. Paragraph 7 of the parties’ joint motion respectfully requested this Court “enter an Order
      requiring that the Settlement Agreement and payment pursuant thereto be approved by the
      City of East Chicago at their November 9th, 2020 Council Meeting and that payment be
      made to Plaintiff and Plaintiff’s Counsel, Lawrence Ruder, by November 23, 2020.” [82,
      ¶7]
   3. This Court did not specifically address the abovementioned issue in its November 2, 2020
      Order [83]. This may cause confusion, further delay and resulting prejudice to Plaintiff’s
      Ward, Theresa Paramo. Plaintiff therefore respectfully requests this Court clarify and amend
      its November 2, 2020 Order as follows: The City of East Chicago is ordered to approve the
      parties’ Settlement Agreement and payment pursuant thereto at their November 9, 2020
      Council Meeting and to make payment pursuant said settlement to Plaintiff and Plaintiff’s
      counsel by November 23, 2020.


                                                 1
USDC IN/ND case 2:17-cv-00229-JVB-JEM document 84 filed 11/02/20 page 2 of 2

    WHEREFORE, the parties, in accord with their Final Joint Motion to Extend Deadline for Filing
Stipulated Dismissal [82] specifically Order the City of East Chicago to approve the parties’
Settlement Agreement and payment pursuant thereto at its November 9, 2020 Council Meeting and
to pay the agreed upon settlement to Plaintiff and Plaintiff’s counsel by November 23, 2020, and for
all other just and proper relief.


Respectfully Submitted

RUDER LAW, LLC

By: /s/ Lawrence T. Ruder____
One of the Attorneys for Plaintiff
300 Saunders Road, Suite 200
Riverwoods, Illinois 60015
Telephone: (312) 481-7007
lruder@ruderlaw.net



                                    CERTIFICATE OF SERVICE

        I, Lawrence T. Ruder, certify that on the 2nd Day of November, 2020 a true and complete
copy of the foregoing was served on all counsel of record via the Case Management / Electronic
Case Filing (CM/ECF) system maintained by the United States District Court for the Northern
District of Indiana.


                        /s/ Lawrence T. Ruder




                                                 2
